Order filed October 28, 2021




                                       In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-21-00229-CV
                                     __________

          TRAVELERS INDEMNITY COMPANY, Appellant
                                          V.
     GUSTINE INDEPENDENT SCHOOL DISTRICT, Appellee


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CV03220


                                     ORDER
      On October 1, 2021, Travelers Indemnity Company filed a notice of
accelerated appeal from an order signed on August 19, 2021. When the appeal was
filed in this court, we noted that the notice of appeal appeared to be untimely. See
TEX. R. APP. P. 26.1(b). Travelers indicated in its notice of appeal that it had filed a
motion in the trial court in an attempt to establish September 13, 2021, as the date
that Travelers received notice of the trial court’s order. See TEX. R. CIV. P. 306a;
see also TEX. R. APP. P. 26.1(b). We abate this appeal.
       TEX. R. CIV. P. 306a provides that, if within twenty days after a judgment is
signed, a party adversely affected by it has neither received the required notice nor
acquired actual knowledge of the judgment, the appellate deadlines shall begin to
run from the date that such party received notice or acquired actual knowledge of
the rendition of judgment. TEX. R. CIV. P. 306a.4; see also TEX. R. APP. P. 4.2(a).
In order to establish the application of the rule, the adversely affected party must
“prove in the trial court, on sworn motion and notice, the date on which the party or
his attorney first either received a notice of the judgment or acquired actual
knowledge of the signing and that this date was more than twenty days after the
judgment was signed.” TEX. R. CIV. P. 306a.5; see also TEX. R. APP. P. 4.2(b). After
hearing the motion, the trial court shall sign a written order indicating the date when
the party first received notice or acquired actual knowledge of the signing of the
judgment. TEX. R. APP. P. 4.2(c).
      Travelers has not presented this court with any finding by the trial court
reflecting the date that Travelers received notice or acquired actual knowledge of the
August 19 order. We abate this appeal to provide Travelers an opportunity to obtain
the requisite findings from the trial court. If this matter is pursued by Travelers in
the trial court, the trial court clerk is directed to furnish the trial court’s findings to
this court on or before November 30, 2021.
       The appeal is abated.


                                                       PER CURIAM


October 28, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                            2